 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho approved of it-claims that manifestly run counter to the fact that he admit-tedly expressed disapproval of the new program to Sachs (not to speak of the Gen-eralCounsel's contention, in his brief, that Kissam, Lane, and Drew concertedly"complained about the new rule"), and are not entitled to belief.Taking these considerations into account, I see no reason to accept Kissam's claimregarding the alleged restaurant discussion over Grillette's denial that he made theremarks imputed to him; nor Kissam's account of his conversation with Grilletteregarding a "recommendation" over that given by Grillette. One need not be per-suaded that Grillette is altogether a credible witness; it is enough that Kissam's rele-vant testimony lacks the qualitative weight needed to support the finding the Gen-eral Counsel seeks.Finally, as in the case of the discharge, and for much the same reasons, the rec-ord will not support a conclusion that the refusal to reemploy Kissam was unlawful.To be sure, undisputed testimony by Kissam that he was rehired by Stardust about7 years ago after quitting suggests a possibility that, contrary to what Sachs toldKissam following the latter's discharge, Stardust has no "policy" that would precludehis rehire, but at best this raises no more than a`suspicion that the "policy" excusewas a pretext to conceal an unlawful motive for the refusal to reemploy Kissam.Even if one assumes that the "policy" excuse was a pretext, one may as reasonablybelieve, it seems to me, that it was a mask for continuing anger by Sachs towardKissam as to conclude that it concealed an unlawful purpose.The sum of the matter is, for the reasons stated, that the record does not estab-lish by evidence of preponderant weight that the Respondent violated the Act bydischarging Kissam, or refusing to reemploy him, or made any statements, throughGrillette, abridging any Section .7 rights of employees. Accordingly, I shall recom-mend dismissal of the complaint.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and the entire record in thisproceeding, I make the following conclusions of law:1.The Company is, and has been at all material times, an employer within themeaning of Section 2(2) of the Act.2.The Union is, and has been at all material times, a -labor organization withinthe meaning of Section 2(5) of the Act.3.The evidence does not establish that the Company has engaged in the unfairlabor practices imputed to it in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in this proceeding, it is recommended that the National Labor Rela-tions Board issue an order dismissing the complaint.Sound Contractors Association1andInternational Brotherhoodof Electrical Workers,AFL-CIO,Petitioner.Case 28-RC-1446.December 23, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held at Phoenix,Arizona, on March 16, 1966, before Hearing Officer Roy H. Garner.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. Thereafter, the Employerfiled a brief.1The name ofthe Employerappears as amended at the hearing.162 NLRB No. 45. SOUND CONTRACTORS ASSOCIATION365Upon the entire record in this case, including the Employer's brief,the National Labor Relations Board finds :1.The Employer is an Association of individual employers and isengaged in commerce within the meaning of the Act.22.The Petitioner, and CommunicationsWorkers of America,AFL-CIO, herein called the Intervenor, are labor organizationsclaiming to represent employees of members of the Employer.'3.The petition herein seeks an election in an Associationwide unitof sound, signal, and television system installers, technicians, service-men, and their helpers, employed by members of the Employer. TheIntervenor contended at the hearing that separate agreements whichithad previously executed with three of the six members of theEmployer, in contemplation of later Associationwide bargaining,should be construed as barring the petition, and that therefore noquestion concerning representation is raised by the petition. Oneagreement contains only a bare recognition clause, and was executedby the Intervenor and Nelson-Hershfield Electronics, a member ofthe Employer, in October 1965. The remaining agreements, enteredinto about the same time by the Intervenor and two other membersof the Employer, Lawrence Engineering Co. and Engineering Sound,Inc., are not complete collective-bargaining contracts; for example,they do not contain provisions which regulate the employees' wagesor hours. Nor do any of the agreements contain either definite termi-nation dates or provisions which are sufficiently complete to stabilizethe bargaining relationship of the parties. Contrary to the Inter-venor's contention, they acccordingly do not operate as a contractbar to the present petition.4 Nor may these recognition agreementsbe considered a bar within theKeller Plasticsprinciple.5Unlike thesituations in which that principle has been applied, it does not affirm-atively appear in this case that the Employer extended recognition tothe Intervenor in good faith on the basis of a previously demon-strated showing of majority and at a time when only that union wasactively engaged in organizing the unit employees. Accordingly, wefind that the petition herein was timely filed, and that a questionaffecting commerce exists concerning the representation of certainemployees of the Employer, within the meaning of Sections 9(c) (1)and 2(6) and (7) of the Act.2 The individualemployersbelonging to the Association are Bruce's World of Sound,EngineeringSound, Inc.,ExecutoneofArizona, Inc., Lawrence Engineering Company,Nelson-Hershfield Electronics,and NationalTV and Appliances, Inc.8 The Intervenor was allowedto intervenein this proceeding on the basis of a showingof interest.4 Appalachian Shale ProductsCo., 121 NLRB 1160, 1163;PacificCoast Association ofPulp and PaperManufacturers,121 NLRB 990, 993.5KellerPlastics Eastern,Inc.,157 NLRB 583 ;Universal Gear ServiceCorporation,157NLRB 1169.Member Fanning agrees that the recognition agreementsdo not operateas contract bars.He findsKeller Plasticsinapplicable to thefacts of thiscase.Accordingly,he concurs inthe result. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.As stated, the petition seeks an Associationwide unit.Nelson-Hershfield Electronics contends that it is not part of theaforementioned unit: The first of its arguments is that it did notgive the Association general authority to deal with labor organiza-tions representing its employees, but gave limited authority to dealonly with the Intervenor as such representative. There is adequatecorroborative evidence in the record, however, to show that this argu-ment lacks merit, and that the Employer was fully authorized by itsmembers to deal with any labor organization representing the employ-ees, and we so find.Secondly, Nelson-Hershfield argues that in any event it withdrewfrom the Associationwide unit in late February 1965. We have main-tained a policy of allowing an employer to withdraw from a multi-employer bargaining unit, provided the withdrawalismadeat anappropriate time,usually prior to the start of multiemployer negoti-ations. Nelson-Hershfield Electronic's attempt to withdraw from theAssociationwide unit is clearly untimely; the attempted withdrawaloccurred more than 2 months after negotiations between the Employerand the Intervenor commenced on an Associationwide basis and notuntil after Nelson-Hershfield Electronics received notice of the pres-ent petition. Therefore, we find that Nelson-Hershfield Electronicswas amember of the Employer when the petition herein was filed,and remains such, despite its untimely attempt to withdraw from theexisting Associationwide unit .eAccordingly, we conclude that the Associationwide unit requestedby the Petitioner, including Nelson-Hershfield Electronics, is anappropriate one for the purposes of collective bargaining.We findthat the following employees of the Association'smembersconstitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All sound, signal, and television system installers, technicians, serv-icemen, and their helpers, including those engaged in the installationand servicingof masterantenna TV systems and hospital call sys-tems, but excluding office clerical employees,guards,and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.] T[MEMBER JENKINS took no part in the above Decision and Direc-tion of Election.]6 Quality Limestone Products, Inc.,143 NLRB 587, 591.7 An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 28 within7 days after the date of this Decision and Direction of Election.The Regional Directorshall make the list available to all parties to the election.No extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances. Failureto comply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc,156 NLRB 1236.